Citation Nr: 1242907	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, cyclothymia, and attention deficit disorder (ADD).


REPRESENTATION

Veteran represented by:	Travis C. Sayre, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2008 and December 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of these hearings are of record.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

Regarding characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for a lumbar spine disability has been received-and, in view of the Board's favorable decision on the request to reopen- the Board has characterized this appeal as encompassing the first two matters set forth on the title page.  

As regards the claim for psychiatric disability, although the RO adjudicated separate claims for service connection for PTSD and for cyclothymia, depression and ADD, during his Board hearing, the Veteran indicated that he believed his general psychiatric condition, variously diagnosed, stemmed from the same in-service events.  Hence, consistent with the Veteran's assertions, and for the sake of efficiency, the Board recharacterized the appeal as involving the single matter identified on the title page. 

During the Veteran's July 2012 Board hearing, the Veteran expressed that he wished to withdraw the claim of entitlement to an increased rating for residuals of injury to the right ring finger. As such, this claim is withdrawn.  See 38 C.F.R. § 20.204 (2011). 


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied the Veteran's claim for service connection for low back disability.  Although notified of the denial and of his appellate rights in a letter dated in April 2000, the Veteran did not initiate an appeal.

2.  Additional evidence associated with the claims file since the February 2000 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim.

3.  While the record reflects that the Veteran was treated in service for complaints of low back pain and that he has a current diagnosis of degenerative disc disease, his assertions of continuity of lumbar spine symptoms since service are outweighed by the competent, probative evidence, to include the most probative medical opinion on the question of whether there exists a medical nexus between such current lumbar spine disability and service that is adverse to the claim.

4.  The Veteran's diagnosed personality disorder is not a disability for VA compensation purposes. 

5.  There is no competent evidence of a diagnosis of PTSD.

6.  No psychiatric disability was shown in service, or within one year thereafter, and competent, probative medical opinion evidence that addresses the question of whether there exists a medical nexus between any of the Veteran's diagnosed psychiatric disabilities and service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The February 2000 rating decision in which the RO denied the Veteran's claim for service connection for low back disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the February 2000 denial is new and material, the criteria for reopening the claim for service connection for lumbar spine disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for service connection for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for a psychiatric disability to include personality disorder, PTSD, depression, cyclothymia, and ADD are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.04 3.307, 3.309, 4.9, 4.127 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As for the remaining claims, the Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
With respect to the claim for service connection for a lumbar spine disability, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection, by letters mailed in July 2003 and March 2006.  

After issuance of these letters, and opportunity for the Veteran to respond, the December 2012 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

As regards the claim for service connection for psychiatric disorder, a March 2008 pre-rating letter provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment and private records and the reports of various VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's DRO and Board hearings, as are various written statements provided by the Veteran, and by his family members and representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


II.  Claim to Reopen

The Veteran contends that he is entitled to service connection for a lumbar spine disability, as he believes that he initially injured his back in service and has had chronic difficulties with his low back since service.

The Veteran's claim for service connection for a low back disability was initially denied in a February 2000 rating decision, wherein the RO noted that while the Veteran was treated for low back pain in service, this condition appeared to have resolved and there was no indication that any post-service back problems were due to service.  

The pertinent evidence at the time of the February 2000 rating decision included the Veteran's service treatment records, which reflect that he complained of back pain in November 1984, but there were no further indications of low back treatment or abnormalities found on June 1985 discharge examination.  Also of record were private medical records reflecting treatment for a work-related back injury.  

Although notified of the denial in an April 2000 letter, the Veteran did not initiate an appeal of the February 2000 RO decision.  See 38 C.F.R. § 20.200.  The RO's February 2000 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in June 2003.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).   Here, the last final denial of the claim is the February 2000 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file include the Veteran worker's compensation claim documents and associate medical records, various private treatment records and VA outpatient treatment records discussing treatment of a lumbar spine disability, the report of a February 2009 VA examination, transcripts of the Veteran's November 2008 and February 2009 DRO and July 2012 Board hearings, and various written statements from the Veteran, his family members, and his representative, on his behalf.  

At the time of the prior final denial, there was no evidence of a current low back/lumbar spine disability that was related to the Veteran's service or documented in-service complaints.  However, the newly received evidence includes private treatment records and VA outpatient treatment records, including a November 2004 private treatment report, noting onset of back pain due to an injury in service in 1984.  In addition, the Veteran submitted a statement dated in January 2005 from private physician Dr. M. expressing his opinion that it is as likely as not that the Veteran's low back pain originally began as the result of the in-service injury.  In addition, the Veteran has submitted a number of statements and testified to the effect that his has experienced chronic, constant low back pain since the initial in-service injury.

The Board finds that the identified evidence is "new" in that it was not before agency decision makers at the time of the February 2000 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnosis of lumbar spine disability, and, collectively, the lay and medical evidence addresses a potential relationship between diagnosed lumbar spine disability and the Veteran's in-service low back complaints.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a lumbar spine disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Lumbar Spine

In addition to the above-noted legal authority, service connection may be presumed, for certain chronic diseases, such as a arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis) although there is no evidence of such disease during service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The Veteran contends that he is entitled to service connection for a lumbar spine disability, and he believes that his current lumbar spine problems stem from an initial injury incurred in service.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for a lumbar spine disability is not warranted.

The Veteran's service treatment records reflect that he complained of low back pain in November 1984.  An assessment of strained latissimus dorsi muscle was initially indicated.  The next day, the Veteran was seen in emergency care for low back pain with occasional sharp pain.  He reported that he initially injured his back while lifting boxes aboard the ship.  The examiner indicated that an examination was normal, and there were no objective findings to substantiate the subjective complaints.  The Veteran was returned to full duty and requested to follow up if symptoms persisted.  However, there are no further complaints of record.  The Veteran did not report a low back or lumbar spine problem on his June 1985 report of medical history, and there was no lumbar spine abnormality found on the Veteran's June 1985 discharge examination.

Following service, there are no treatment records discussing a lumbar spine or low back disability until the late 1990s, when the Veteran filed a claim for worker's compensation for a lumbar spine injury.  

In a December 1996 letter, Dr. W. indicated that he suspected the Veteran suffered from sacroilitis following a motor vehicle accident.  He noted that an MRI showed degeneration at L5-S1 with some disc herniation.  
A January 1997 letter from private physician Dr. W. reflects that the Veteran suffered from severe lumbar sprain as a result of a motor vehicle accident.  He noted that the Veteran underwent myelogram/CAT scan which did not show operative pathology.  

The January 1997 CT scan report reflects an impression of slight central protrusion of S-1 and minimal diffuse bulging of the 4-5 disc.  

In August 1997, the Veteran reported for a work physical for UPS.  It was noted that the Veteran was involved in a motor vehicle accident in July 1996.  He worked until December 1996 and underwent a physical to return to work.  After physical examination, an assessment of status post auto injury involving the lumbar spine with bulging disc that was inoperable-according to Dr. W.-was indicated.  The Veteran's range of motion was indicated to be normal with side bending rotation, flexion, and extension.  He was released to go back to work.  

In February 1998, the Veteran reportedly aggravated his back condition at work.  A February 1998 statement from Dr. M. reflects that he treated the Veteran in September 1997, and his symptoms were similar to the July 1996 injury.  He expressed his belief that the Veteran's duties of lifting packages at work aggravated his previous area of injury.

A February 1998 private MRI report reflects that the Veteran had mild generalized bulging at L4-5 and mild to moderate generalized bulging at L5-S1 with possible coexistent small central focal disc herniation.  

A March 1998 statement from K. P. of UPS reflects that the Veteran returned to work in September 1997 after being on disability since December 1996.  He noted that the disability was due to a car accident that occurred prior to the Veteran's employment in July 1996.  In September 1997, the Veteran informed him that he could not load packages because of his back pain.  He stated that his pain was still from the car accident that occurred before employment.  

A March 1998 report from the Northern West Virginia Pain Clinic reflects that the Veteran was seen for a work related injury incurred during heavy lifting while working for UPS.  He reported that he developed excruciating pain in his low back after lifting boxes over his head.  After physical examination, the examiner diagnosed degenerative disc disease and lumbar strain/sprain.

Another March 1998 report from the West Virginia University Department of Neurosurgery reflects that the Veteran was again seen for complaints of back pain.  The Veteran was initially seen in October 1996 following a motor vehicle accident.  The examiner noted that the Veteran hurt his back again at work in September 1997.  

On a June 1999 a functional capacity assessment, the Veteran stated that he was initially injury in an automobile accident, but his condition worsened significantly because of the lifting injury.  

The Veteran underwent an independent medical evaluation for his workers' compensation claim in August 1999.  On examination, the Veteran reported no previous medical problems or injury.  He indicated that he hurt his back was lifting some packages in September 1997.  It was also noted that the Veteran suffered from back injury following a July 1996 motor vehicle accident.  

On VA examination in September 1999, the Veteran reported that he had experienced low back pain since November 1984.  He indicated that he initially injured his back while lifting boxes aboard the ship.  He reported that he was seen for this complaint recurrently while in the service and was on light-duty for a substantial period of time.  He reported that his back had since worsened since 1996, when he injured his back at work.  After physical examination, the examiner indicated that the Veteran appeared to have lumbosacral strain or spondylosis, but he indicated he could not comment further as he did not have the Veteran's workers' compensation claim documents.

On VA outpatient treatment in June 2003, the Veteran stated that he had a history of low back pain.  He indicated that the he had low back problems following a 1996 motor vehicle accident.  He had a copy of a CAT scan dated in January 1998 that showed slight central protrusion of L5-S1 with no impingement.  

A second June 2003 VA outpatient treatment report reflect that the Veteran stated that his low back pain had been a chronic issue after he sustained an injury while working for the UPS, and his pain had been progressive over the years.  An impression of chronic low back pain was assessed.

A June 2003 VA x-ray report includes an impression of deformity of the left transverse process of L2 and 3, indicative of old healed fractures, as well as an old ununited fracture in the left transverse process of L4.  

A December 2003 private treatment report reflects that the Veteran was involved in another motor vehicle accident.  The Veteran reported that he was involved in a previous motor vehicle accident.  An assessment of low back pain was indicated.  

A December 2003 x-ray of the lumbosacral spine revealed an old ununited fracture of the left transverse process of L4.  It was also noted that, incidentally, the left transverse process of L3 was hypertrophic in appearance.

A February 2004 MRI of the lumbar spine showed the vertebral bodies to be of normal signal intensity with slight decreased signal intensity at L5/S1.  The remainder of the vertebral disc space was of normal intensity with no evidence of herniated nucleus pulposus or significant bulging annulus.  An impression of "essentially unremarkable study for age" was indicated.  

In February 2004, the Veteran was seen again by private physician Dr. W., who indicated that he Veteran aggravated his back condition in December 2003 as a result of a motor vehicle accident.  He noted that the Veteran's back had been bothering him intermittently over the years, but the accident made it a lot worse.  

 A September 2004 VA outpatient treatment report reflects the Veteran indicated that he had experienced low back pain since service.  

A November 2004 VA pain clinic evaluation reflects that the Veteran complained of low back pain with an onset in service due to an incident where he fell down the steps in a submarine in 1984.  While he did not have significant treatment, he reportedly continued to have back pain.  In 1996, he was involved in a motor vehicle accident, re-injuring his back.  He indicated that previous x-rays showed factures in the lumbar region.  After examination, an assessment of chronic low back pain secondary to lumbar degenerative disc disease was indicated.  

A January 2005 report from Dr. M. reflects that the Veteran requested that he write a letter indicating that the Veteran's current low back disability is as likely as not related to the injury sustained in service.  The Veteran showed him the November 1984 report indicating latissimus dorsi strain.  Dr. M. also noted that the Veteran had a couple of motor vehicle accident.  The Veteran also had some x-rays that showing a non-healing fracture of L-4 and some old healed fractures of the other lumbar transverse processes.  The examiner indicated that he would write the requested letter.

A January 2005 statement from Dr. M. reflects that the Veteran continued to complaint of low back pain.  He noted the Veteran's report of initial injury to the back in November 1984, when he fell down a ladder in a submarine while unloading supplies.  Dr. M. noted that the records at that time indicated a latissmus dorsi strain, but the diagram in the Veteran's service treatment records was not consistent with this location.  The examiner noted that the Veteran's x-ray showed an unhealed fracture of the transverse process of L4 and x-ray findings consistent with a healing fracture or healed fracture of the transverse process of L3.  Given the Veteran's history, he found it as likely as not that the pain originally did begin as a result of the accident on the submarine.  

A February 2008 MRI of the lumbar spine revealed single level of disc disease at the lumbosacral junction without significant stenosis.  

The Veteran also submitted statements from various family members indicating that the Veteran told them of his in-service injury to his back, incurred as a result of falling off of a ladder while lifting boxes.  They noted that they still observed the Veteran's problems with his back.  

During the Veteran's November 2008 DRO hearing, the reported back problems since service, when he fell off a ladder while lifting boxes.

On VA examination in January 2009, the Veteran reported that he initially injury his lumbar spine when he was loading boxes on a submarine and he was knocked off of a ladder. He said he fell approximately 5 to 6 feet but his foot was caught in the rung of a ladder, jerking him sideways as he fell.  He reported chronic low back problems since this injury.  He indicated that he was also involved in a motor vehicle accident in approximately 1995.  After physical examination, the examiner diagnosed degenerative disease of the lumbar spine with herniated disc and left lower extremity radiculopathy.  

The examiner indicated that she reviewed the Veteran's entire claims file, and she noted all pertinent in-service and post service medical findings.  She determined that the Veteran's current lumbar spine disability is less likely as not caused by or a result of his in-service complaints.  In so finding, the examiner noted that while the Veteran's service treatment records confirm back pain as a result of lifting boxes, there was no confirmation of the Veteran's report that he fell from a ladder in service.  She noted that the Veteran did not endorse recurrent back pain at discharge and there was no evidence of a chronic back condition at the time of the discharge.  The examiner also pointed out that there was no indication of back problems until 1996, when the Veteran was involved in an automobile accident.  While the Veteran was seen dozens of times from 1996 to 2003 by numerous specialists, each report back pain from an automobile accident or re-injury while working at UPS, and do not mention a service-related injury.

The examiner also noted that she reviewed the January 2005 letter from Dr. M. indicating that the Veteran's low back pain stemmed from service.  However, she pointed out that the Veteran did not mention the normal examination and lack of complaints of back pain at discharge.  The letter also did not address the automobile accident or the work-related injuries.  The examiner also pointed out that the letters from the Veteran's family member discuss the fall from the ladder not confirmed in records, and fail to mention the automobile accident or work-related injuries.  

During the Veteran's December 2009 DRO hearing, he reported that he experienced back problem since service and well prior to the 1996 automobile accident.  He indicated that he did not seek treatment for many years because it was not a top priority and he did not have access to health services.

During the Veteran's July 2012 Board hearing, the Veteran reported that his injured his back on the submarine while lifting boxes for the ship's store.  He indicated that he fell off of a ladder while lifting these boxes.  He sought treatment at the time.  The Veteran noted that while he experienced back pain as a result of the post-service automobile accident and work injury, these injuries only exacerbated the back problems he had been having since service.

The foregoing evidence establishes that the Veteran has a current lumbar spine disability, recently diagnosed as degenerative disc disease with herniated disc.  However, the evidence does not support a finding that such disability is medically related to service.

Notably, although complaints of lumbar spine pain were noted in service, the Veteran was only initially assessed with a strain and an examination the next day revealed no objective findings, and no lumbar spine disability was indicated in service after 1984 or on examination in June 1985.  There were no complaints or indication of treatment for many years following this examination.  In fact, there is no definitive diagnosis of lumbar spine disability until after the July 1996 motor vehicle accident and 1997 workplace injury. When the Veteran initially sought treatment in 1996, he did not discuss any prior low back/lumbar spine injury.  
The Board notes that the arthritis was not diagnosed for many years after service-well after the 1 year presumptive period-and points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also notes that the record includes competing opinions as to whether the Veteran's current lumbar spine disability is related to the in-service injury.  While private physician Dr. M. has suggested a relationship, the February 2009 VA examiner found it less likely than not that the Veteran's current lumbar spine disability was incurred in service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the February 2009 VA examiner's opinion-to the effect that the examiner found that there was less likely than not a relationship between the Veteran's lumbar spine disability and service-the most probative on this point.  In so finding, the Board notes that the examination report reflects a complete and thorough examination of the Veteran and review of the claims file.  The physician provided a specific rationale for this opinion, showing consideration of the Veteran's history and the medical evidence of record -to specifically include the medical reports involving the 1996 motor vehicle accident and 1997 workplace injury.  The rationale underlying the opinion is reasonable and consistent with the evidence of record.  The examiner also specifically addressed Dr. M.'s opinion and pointed out the deficiencies in this opinion.

By contrast, Dr. M. did not appear to have access to the Veteran's entire claims file in formulating his opinion.  While it appears that he had access to part of the Veteran's service treatment records, he did not discuss the lack of in-service findings following the November 1984 injury report.  In addition, Dr. M. only addressed the Veteran's self-reported history of injury in service, and did not comment on the Veteran's well-documented automobile accident and workplace injury or associated medical reports indicating clear onset of injury at that time.  

As the Board finds the opinion of the February 2009 VA examiner is entitled to greater probative weight, it follows that the most persuasive medical opinion evidence on the medical nexus question weighs against the claim.

The Board notes that, to the extent the Veteran's private and VA treatment records reflect a history of back pain since service, these notations appears to be only the examiner recording the Veteran's own reported medical history, without comment. As such, these notations do not constitute competent evidence of the required nexus. The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of lumbar spine symptoms since the initial in-service injury.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnosis in 1996.  Rather, as noted above, following the November 1984 report, no further lumbar spine complaints were noted in service or within the 12 years following discharge from service. The diagnosis of degenerative disc disease did not appear in the Veteran's treatment records until after the automobile accident and workplace injury.  The contemporaneous medical records discussing this injury do not reference any prior history of lumbar spine disability.  

The Board also points out that, in rendering the probative opinion on the question of medical nexus, the February 2009 VA examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of lumbar spine symptoms since service-and still rendered a medical opinion that is adverse to the claim.  In so finding, the examiner pointed out that the evidence of record clearly points to the onset of the Veteran's lumbar spine disability as the automobile accident in 1996 with aggravation of lumbar spine disability as a result of the 1997 workplace injury.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the probative medical opinion evidence on the question of whether there exists a medical nexus between such current lumbar spine disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current lumbar spine disability and service on the basis of lay assertions, alone, such attempt must fail.  The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matter of medical etiology of a lumbar spine disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render an opinion on etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
  
B.  Psychiatric Disability

In addition to the above-noted legal authority, service connection may be presumed, for certain chronic diseases, such as a psychosis (to include depression), which develop to a compensable degree (10 percent for psychosis) within a prescribed period after discharge from service (one year for psychosis), although there is no evidence of such disease during service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

In various written statements and during the Veteran's DRO and Board hearings, he indicated that his current psychiatric disability had its onset in service and stemmed from what he viewed as the service's lack of sensitivity and compassion surrounding the tragic events that occurred during his service, such as the death of his brother.

The Veteran's service treatment and personnel records reflect that he was disciplined on a number of occasions for failing to report for duty and not following orders.  In April 1985, the Veteran was discipline for an unauthorized absence and missing movement.  Then in April 1985, the Veteran was seen for an emergency psychiatric consult due to the fact that he did not want to deploy.  The Veteran reported that his brother had died and he had a number of questions about the reason he died.  He felt that the command was not understanding or supportive.  The Veteran also indicated that his wife had been recently assaulted.  The Veteran indicated that he had few friends on board.  On mental status examination, the Veteran was alert and oriented, calm and appropriate.  Mood was appropriate to affect.  He had no illusions or suicidal or homicidal ideation.  The examiner commented that the Veteran apparently had emotional pain and matters which had not resolved in his own mind.  However, he felt that the Veteran was fit to deploy and needed the emotional support of his fellow crew members.  

Two months later, in June 1985, the Veteran was recommended for separation due to misconduct.  The evaluation report reflects that the Veteran's performance was substandard, that he required constant supervision, could not be depended upon, and had no desire to help his shipmates.  It was noted that the Veteran did whatever was necessary to get out of his assigned duties.  The Veteran responded to this evaluation by writing that he suffered from emotional stress while assigned to the USS Bluefish.  He reported that his cousin and brother had recently passed away, and his wife was recently assaulted.  He expressed that he had been confused, hurt, and in a state of anxiety as a result.  A June 1985 statement evaluation reflects that the Veteran was given a medical examination by the squadron medical officer as soon as command learned of the Veteran's "emotional pain" and he was found fit for full duty.

On the Veteran's July 1985 report of medical history at discharge and discharge examination, he did not endorse any psychiatric abnormality, and no psychiatric diagnosis was indicated.

Following the Veteran's discharge from service, there are no records of psychiatric treatment for many years.  

On VA treatment in August 2003, the Veteran reported that he was unable to maintain employment and needed help.  He also inquired about PTSD residential treatment.  He indicated that his sister and previous employer told him that he needed counseling.  He mentioned some brief thoughts of suicide without plan or intent.  He was on parole for entering without breaking in connection with a break-up with his girlfriend 5 years ago.  Later, he failed to report for a psychiatric assessment because he was "not in a good mood."

In November 2003, the Veteran presented for help coping with stress without using extra pain medication.  He described hypersomnia, mood changes, and being upset and angry with himself.  After a mental status examination, the examiner informed him that substance abused seemed to be the indicated treatment at that time. 

In January 2004, the Veteran completed a rehabilitation program for narcotic and alcohol dependence.  

In January 2005 the Veteran again presented for help with pain medication and alcohol abuse.  Axis I diagnoses of narcotic dependence, alcohol abuse, and cocaine use were indicated.

On a December 2005 VA mental health assessment, the Veteran presented with complaints of constant worrying, difficulty holding a job, and difficulty sustaining focus and concentration.  He indicated that he had been struggling with anxiety for 20 years and had been prescribed Xanax.  He also indicated that he complained of anxiety while he was in the Navy, but it was not seriously addressed.  Precipitating factors identified related to his 23-year-old brother dying while in on active duty.  Around the same time, his uncle was killed when struck by a truck, and his wife also left him.  He reported a history of incarceration for entering the home of his ex-girlfriend and taking back his personal possessions.  He reported that he had many jobs over the years but did not hold any longer than 2 years.  In sum, the examiner noted that the Veteran presented with a history of onset of anxiety 20 years ago while in the military and related to the death of a brother and uncle, and his wife leaving him all around the same time frame.  He was referred to a psychiatrist for further evaluation and indications for pharmacotherapy.  

In October 2008 statements, the Veteran's brother and other family members indicated that they were aware of the Veteran's emotional problems since the death of his brother and that the Veteran did not receive any help from the military.

During the Veteran's November 2008 DRO hearing, he reported that his psychiatric problems stemmed from his service, where he struggled with learning of the death of his brother and uncle, as well as the assault of his wife while he was away.  He argued that the in-service psychiatric report was essentially an admission by the psychiatrist that the Veteran had adjustment disorder in service.  The Veteran's representative noted that a diagnosis of adjustment disorder was often a preliminary diagnosis which, if it became chronic, led to a diagnosis of depression or anxiety.  

On VA examination in February 2009, the examiner indicated that she reviewed the claims file in its entirety.  She noted the Veteran's in-service history as well as post-service records indicating treatment for substance abuse.  The Veteran reported that he had trouble in service upon entrance.  He completed submarine school and was assigned to the USS Bluefish, where his problems began.  He was not performing the duties he wanted to do and protested his assignment, but to no avail.  He reported that "it almost made [him] feel like [he] wasn't worth going anywhere else."  In addition, his brother died, but he was told he had to continue his duty.  He missed the sailing of the board and was given at Captain's Mast.  He continued to have problems including his wife leaving him, and he felt that he was not getting any support from his command.  He disobeyed orders to return to duty, which led to his discharge in June 1985.  He reported that he received a hardship discharge, but the examiner noted that the paperwork indicated that he was administratively discharged for misconduct and given a general discharge under honorable conditions.

With respect to legal history the Veteran reported that he was convicted of a DUI in 1995.  Then, he was convicted of a felony for breaking and entering in 1998 and served 4 years.  In 2006, he was charged with making counterfeit money and sentenced to 41 months.  He was released in December 2007 and was still on probation.  With respect to work, he was currently in a vocational technical school, and held many different jobs in the past.  He had been married twice and had 3 children.  

After a mental status examination, the examiner assigned an Axis I diagnosis of anxiety disorder and an Axis II diagnosis of personality disorder with cluster B traits (principal diagnosis).  He found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner also opined that the Veteran's anxiety disorder appeared to be related to his current situation of recent prison release with limited opinions and related concerns. He also noted that the principal diagnosis of a personality disorder was a long-term behavioral problem that had been inflexible and led to most of the Veteran's problems, including his discharge from the Navy and his legal problems.  

The examiner opined that the Veteran's current Axis I diagnosis, anxiety disorder, was not caused by or a result of the Veteran's military service and that it is not a manifestation of his in-service complaints.  With respect to the Veteran's claim for PTSD, the Veteran himself indicated that he did not really know much about PTSD and that this was simply added by his attorney.  He believed he had been diagnosed with PTSD by a doctor he was sent to through a worker's compensation complaint, but there was documentation of a diagnosis.  He was not able to relate any stressors while in the Navy that would be considered sufficient to consider a diagnosis of PTSD.  While the Veteran's report of the deaths of his relative and his wife leaving him would be stressful, none led to the examiner's consideration of PTSD in the Veteran.  He also did not report any symptoms of PTSD.  Thus, the examiner determined that the Veteran did not have nor warrant a diagnosis of PTSD.  

The examiner also further addressed the question as to whether the Veteran had some other mental disorder when he was in the Navy.  He indicated that he reviewed the April 1985 psychiatric consult, which had been used to suggest that the Veteran had an adjustment disorder.  The examiner pointed out that this report did not include diagnosis of any mental disorder despite being mentioned in several areas of the claims file as suggesting that the Veteran had an adjustment disorder.  The examiner's reading of the report did not in any way support that the Veteran had an adjustment disorder or any other mental disorder.  The note stated that his mood and affect were appropriate, and that he was considered fit to deploy.  It was suggested that the Veteran might find support for other members of his crew to assist him in dealing with his problems, but that did not suggest a mental disorder and appeared to only have been a suggestion as no further psychiatric or other formal mental health contact was considered necessary.  Therefore, the examiner opined that the Veteran was never diagnosed with any Axis I mental disorder when in the Navy, and that the documents used to suggest this in fact do not.  

In sum, the examiner opined that the Veteran was currently experiencing the Axis I diagnosis of a mild anxiety disorder that is secondary to his current situation and condition and not the result of nor in any way connect to the problems he had in the Navy.  Given the history of the Veteran, the examiner opined that his principal mental disorder is an Axis II personality disorder that had led to a pattern of repeated problems that included his maladaptive behavior pattern in the Navy along with the problems he had since discharge.  He further noted that this personality disorder diagnosis is a character and behavior disorder that did not warrant consideration for service connection.

Continued VA outpatient treatment records reflect a diagnosis of depression as well as narcotic and alcohol dependence.

During the Veteran's July 2012 Board hearing, the Veteran reported that he experienced a number of stressful incidents while serving aboard the USS Bluefish.  He reported that his brother died, his uncle was killed, and his wife was assaulted and later left him.  He felt that no one had compassion for him while he was going through these difficulties.  He started having problems with depression in service.  He indicated that he asked for treatment but did not receive any.  He reported that after discharge, his problems continued and he had great difficulties holding down a job.  The Veteran indicated that he had a current diagnosis of depression.  

The foregoing evidence does not indicate that the Veteran has been diagnosed with PTSD, and the February 2009 VA examiner specifically indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

Thus, without persuasive evidence of  current diagnosis of PTSD, there is no basis upon which to award service connection, as sought, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, regardless of whether the Veteran had a verified stressor, without a diagnosis of PTSD, there is, regretfully, no basis upon which to award service connection, as sought.

With respect to the VA examiner's diagnosis of personality disorder NOS, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Thus, service connection for the Veteran's Axis II diagnosis of a personality disorder is likewise not warranted.

As regards the Veteran's diagnosis of narcotic and alcohol dependence, the Board likewise finds that service connection is not warranted.  The Board acknowledges that alcohol and drug abuse will not be considered of misconduct origin if they are used for therapeutic purposes.  See 38 C.F.R. § 3.301(c)(3).  In this case, however, there is no such opinion of record outside of the Veteran's own reports, and no objective evidence of such a link.  

Finally, with regard to the Veteran's other Axis I diagnoses of anxiety/depression, the Board likewise finds that service connection is not warranted.

As noted, there is no indication of any psychiatric complaints or treatment in the post-service record until 2003, which is almost 20 years after the Veteran's discharge from service and well after the one year presumptive period following the Veteran's discharge from service.  While the Veteran has alleged that he was treated for and diagnosed with a psychiatric disability during service, his service treatment records do not confirm this account, and the February 2009 VA examiner specifically determined that no such psychiatric disability existed in service.  The Board again points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Moreover, the February 2009 VA examiner's opinion is the only competent opinion to directly address the question of whether there exists a medical nexus between any current psychiatric disability and service.  The examiner opined that there was no clear nexus between current psychiatric symptomatology and the Veteran's service.  Rather, after thorough review of the Veteran's claims file and complete psychiatric evaluation, the examiner determined that the Veteran's current psychiatric difficulties were the result of his current situation and condition and not the result of nor in any way connect to the problems he had in the Navy.  The examination report reflects that the examiner reviewed all pertinent medical records and the examiner provided adequate rationale in support of the conclusions reached.   

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

The Board notes that, to the extent the Veteran's VA treatment records reflect a psychiatric history with an onset in service, these notations appears to be only the examiner recording the Veteran's own reported medical history, without comment. As such, these notations do not constitute competent evidence of the required nexus. Again, mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover, 12 Vet. App. at 112; Leshore, 8 Vet. App. at 409. 

Furthermore, as regards any direct assertions of Veteran and his representative that the Veteran's psychiatric disability is related to the claimed in-service stressors, or is otherwise related to service, no such assertions alone, provide a basis for allowance of the claim.  The Board again notes that the Veteran is competent to testify as to his observations.  See Jandreau, 492 F.3d at 1376-77  (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336.  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  

However, in this case, the matter of medical etiology of psychiatric disorder is within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render an opinion on etiology.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186 (1997).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for a lumbar spine disability is granted.  The appeal is allowed to this extent.

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for a psychiatric disorder, to include personality disorder, PTSD, depression, cyclothymia, and ADD, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


